Case 4:19-cv-10163-JEM Document 64-2 Entered on FLSD Docket 07/31/2020 Page 1 of 9




                        EXHIBIT 1
Case 4:19-cv-10163-JEM Document 64-2 Entered on FLSD Docket 07/31/2020 Page 2 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                      CASE NO 19-10163-CIV-MARTINEZ-OTAZO-REYES

   PEDRO J. CABRE, et al.,             )
                                       )
         Plaintiffs,                   )
                                       )
   v.                                  )
                                       )
   COTTON HOLDINGS, INC. D/B/A         )
   COTTON COMMERCIAL USA, et al.,      )
                                       )
         Defendants.                   )
   ____________________________________)

                           DECLARATION OF KEITH A. NICKERSON

          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the following is true

   and correct:

          1.      From July 5, 1989 to July 5, 1999, I was employed by McGillivary Steele Elkin

   LLP (f/k/a Woodley & McGillivary LLP) as a paralegal, and from October 1, 2001 to October 1,

   2002 as a consultant. From July 2004 through the present, I have been employed by McGillivary

   Steele Elkin LLP as its Litigation Director. As Litigation Director, among other things, I am

   responsible for conducting data analysis related to complex pay issues and preparing reports on

   the results of my analysis. In addition, I supervise the litigation paralegals and assistants who may

   assist me in these data analysis projects. In 2001, I earned a Masters Degree in Business

   Administration from the University of Maryland Business School.

          2.      Based upon information provided by the plaintiffs and attorneys in this matter,

   including the First Amended Complaint, I developed a spreadsheet analysis of the backpay

   amounts owed to the plaintiffs. The claims in this case include: 1) a Minimum Wage Claim; 2) an
Case 4:19-cv-10163-JEM Document 64-2 Entered on FLSD Docket 07/31/2020 Page 3 of 9




   Overtime Pay Claim; 3) a breach of contract claim; and 4) an unlawful retaliation claim on behalf

   of two plaintiffs, Reinaldo Quintero Sr. and Gustavo Hernandez. I also supervised the work of a

   litigation paralegal who assisted in the compilation of this data.

          3.      Plaintiffs’ counsel McGillivary Steele Elkin LLP contacted all plaintiffs who have

   opted-in to this case who worked for defendants Cotton Commercial USA, Inc., Superior Staffing

   & Payroll Services, VCDP Companies, Inc., and Daniel Paz (collectively “Defendants”), during

   the applicable recovery period to gather details about the specific pecuniary losses each plaintiff

   suffered as a result of the Defendants’ violations.

          4.      Plaintiffs’ counsel received information and signed declarations from 17 plaintiffs.

   The declarations contain the information necessary to calculate each plaintiffs’ damages and are

   attached to this declaration as Appendix I. The information provided by the plaintiffs was entered

   into an excel spreadsheet by McGillivary Steele Elkin LLP.

          5.      The spreadsheet for each claim lists each of the plaintiffs by work location in

   alphabetical order. For ease of reference, the Coordinator plaintiff’s location is listed as

   “Coordinator” in the “Location” column (Column D). The plaintiffs are further identified by a row

   number. The information associated with the specific plaintiff’s claim is then included in the same

   row of data as explained below.

          6.      For explanatory purposes, I will use as an example the claims of plaintiff Vanessa

   Cruz, a plaintiff whose claim is not unique or extraordinary.

          7.      The purpose of my review was to identify the backpay amounts owed due to the

   unpaid hours of work performed by plaintiffs for Cotton Commercial USA, Inc., Superior Staffing

   & Payroll Services, VCDP Companies, Inc., and Daniel Paz (collectively “Defendants”) until

   10/21/2017.



                                                     2
Case 4:19-cv-10163-JEM Document 64-2 Entered on FLSD Docket 07/31/2020 Page 4 of 9




          8.      Column A lists the plaintiff’s Reference Number. The Reference Number for

   Plaintiff Cruz is “4.”

          9.      Column B lists the plaintiff’s Last Name. The Last Name for Plaintiff Cruz is

   “Cruz.”

          10.     Column C lists the plaintiff’s First Name. The First Name for Plaintiff Cruz is

   “Vanessa.”

          11.     Column D lists the plaintiff’s Job Location. The Job Location for Plaintiff Cruz is

   “Hyatt.”

          12.     Column E lists the plaintiff’s Eligibility Start Date during the recovery period. The

   Eligibility Start Date for Plaintiff Cruz is “9/17/17.”

          13.     Column F lists the plaintiff’s Eligibility End Date during the recovery period. The

   Employment End Date for Plaintiff Cruz is “10/21/17.”

          14.     Column G lists the total number of weeks the plaintiff was unpaid for hours of work

   under the recovery period. The number of weeks for Plaintiff Cruz is “5.”

          15.     Column H lists the Hourly Base Rate promised to Plaintiffs. The Hourly Base Rate

   for Plaintiff Cruz is “$11.00.”

          16.     Column I calculated the amount owed to the plaintiff based on the time and one-

   half rate that would be owed for hours worked above 40 hours during a week. The time and one-

   half overtime rate of pay for Plaintiff Cruz is “$16.50.”

          17.     Column J lists the Total Hours of Work each week for which plaintiffs were not

   paid. The Total Hours of Work per week for Plaintiff Cruz is “77.00.”




                                                     3
Case 4:19-cv-10163-JEM Document 64-2 Entered on FLSD Docket 07/31/2020 Page 5 of 9




          18.     Column K lists the Total Hours of Work per week owed at the promised hourly rate

   under a 40-hour threshold during the week. The Total Hours of Work per week owed at the

   promised hourly rate for Plaintiff Cruz is “40.”

          19.     Column L lists the Total Hours of Work at the time and one-half overtime rate,

   based on the promised hourly rate, for hours worked above the 40-hour threshold during a week.

   The Total Hours of Work per week owed at the time and one-half overtime rate for Plaintiff Cruz

   is “37.”

          20.     Column M, or the Total Backpay Amount Owed For Hours <=40, reflects the

   number of hours worked under the 40-hour threshold per week multiplied by the hourly rate,

   multiplied by the number of weeks worked (Column G). The Total Backpay Amount Owed to

   Plaintiff Cruz is “$2,200.00”

          21.     Column N, or the Total Backpay Amount Owed For Hour >40, reflects the number

   of hours worked above the 40-hour threshold per week multiplied by the time and one-half

   overtime pay rate and again by the number of weeks the plaintiff was unpaid for hours of work

   (Column G). The Backpay Amount Owed for hours worked above the 40-hour threshold for

   Plaintiff Cruz is “$3,052.50.”

          22.     Column O, or the Backpay Total Amount owed for all unpaid hours, reflects the

   sum of the amounts in Columns M and N. The Backpay Total Amount owed to Plaintiff Cruz is

   “$5,252.50.”

          23.     Column P, or the Total Liquidated Damages amount at 100%, reflects liquidated

   damages at 100%, or an amount equal to the backpay total, for all unpaid hours. The Total

   Liquidated Damages for Plaintiff Cruz is “$5,252.50.”




                                                      4
Case 4:19-cv-10163-JEM Document 64-2 Entered on FLSD Docket 07/31/2020 Page 6 of 9




          24.     Column Q, or the Total Backpay and Liquidated Damages, is simply the sum of the

   Total Backpay amount (Column O) and the Total Liquidated Damages amount (Column P). The

   Total Backpay and Liquidated Damages for plaintiff Cruz is “$10,505.00.”

          25.     Column R lists the Retaliation Damages Amount owed to each plaintiff for claims

   of FLSA retaliation. The Retaliation Damages Amount of Plaintiff Cruz is “$0,” as she has not

   asserted this claim.

          26.     Column S lists the Total Damages Amount owed to each plaintiff, based on a sum

   of the amounts in Total Backpay and Liquidated Damages (Column Q) and Retaliation Damages

   Amount (Column R). The Total Damages owed to Plaintiff Cruz is “$10,505.00.”

          27.     Column T lists the Settlement Distribution Amount paid to plaintiffs through their

   Settlement Agreement with Cotton Commercial USA in July 2020. The Settlement Distribution

   amount awarded to Plaintiff Cruz was “$3,010.43.”

          28.     Column U, or the Net Total Damages, is simply the difference between the Total

   Damages (Column S) and the Settlement Distribution Amount (Column T). The Net Total

   Damages for all unpaid hours owed to Plaintiff Cruz, taking into account her previous settlement

   distribution, is “$7,494.57.”

          29.     The top section of the worksheet applies to 16 plaintiffs. In addition, there is an

   17th plaintiff, Reinaldo Quintero Sr., who occupied the title of Coordinator. His damages are

   calculated using the same methodology but are split into two separate lines as he reported different

   numbers of hours of work in the two different time periods. Otherwise, the calculation

   methodology is the same for plaintiff Quintero Sr. as it is for the 16 plaintiffs in the top section.

          30.     The Net Total Damages for all 17 plaintiffs appears at the bottom of Column U.

   The Net Total Damages for all plaintiffs is “$127,969.96.”



                                                     5
Case 4:19-cv-10163-JEM Document 64-2 Entered on FLSD Docket 07/31/2020 Page 7 of 9




           I declare under penalty of perjury, pursuant to 28 U.S.C. Section 1746, that the foregoing

   is true and correct.


   Dated: July 30, 2020                                 /s/ Keith A. Nickerson
                                                        Keith A. Nickerson




                                                    6
Case 4:19-cv-10163-JEM Document 64-2 Entered on FLSD Docket 07/31/2020 Page 8 of 9




                           Exhibit A
                                                Case 4:19-cv-10163-JEM Document 64-2   Entered on FLSD Docket 07/31/2020 Page 9 of 9
                                                                                   DAMAGE CALCULATIONS




     A          B            C              D          E          F         G       H         I       J      K       L          M             N             O              P             Q             R             S                 T                U
                                                                                                                              BACKPAY      BACKPAY       BACKPAY                        TOTAL
                                                     START                                           TOTAL                   AMOUNT        AMOUNT         TOTAL                     BACKPAY AND RETALIATION                       SETTLEMENT
                                                    DATE OF    END DATE    # OF    BASE     1.5 BASE HOURS HOURS HOURS      OWED FOR      OWED FOR       AMOUNT       LIQUIDATED     LIQUIDATED   DAMAGES         TOTAL          DISTRIBUTION        NET TOTAL
 1 REF #   LAST NAME     FIRST NAME      LOCATION    CLAIM     OF CLAIM   WEEKS    RATE       RATE OF WORK <=40    >40      HOUR <=40      HOUR >40       OWED         DAMAGES        DAMAGES     AMOUNT         DAMAGES       AMOUNT JULY 2020      DAMAGES
 2   1     Cabre         Pedro        HILTON        10/08/17   10/21/17      2    $ 10.00   $ 15.00    77.00 40.00  37.00   $    800.00   $ 1,110.00    $ 1,910.00    $ 1,910.00    $    3,820.00               $ 3,820.00     $         2,030.33   $ 1,789.67
 3   2     Cruz          Kassandra    HYATT         09/17/17   10/21/17      5    $ 11.00   $ 16.50    77.00 40.00  37.00   $ 2,200.00    $ 3,052.50    $ 5,252.50    $ 5,252.50    $ 10,505.00                 $ 10,505.00    $         3,315.86   $ 7,189.14
 4   3     Cruz          Kendy        HILTON        10/08/17   10/21/17      2    $ 10.00   $ 15.00    77.00 40.00  37.00   $    800.00   $ 1,110.00    $ 1,910.00    $ 1,910.00    $    3,820.00               $ 3,820.00     $         1,941.23   $ 1,878.77
 5   4     Cruz          Vanessa      HYATT         09/17/17   10/21/17      5    $ 11.00   $ 16.50    77.00 40.00  37.00   $ 2,200.00    $ 3,052.50    $ 5,252.50    $ 5,252.50    $ 10,505.00                 $ 10,505.00    $         3,010.43   $ 7,494.57
 6   5     Farfan        Yormar       HILTON        10/08/17   10/21/17      2    $ 10.00   $ 15.00    77.00 40.00  37.00   $    800.00   $ 1,110.00    $ 1,910.00    $ 1,910.00    $    3,820.00               $ 3,820.00     $         2,022.23   $ 1,797.77
 7   6     Gonzalez      Noiralith    HILTON        10/08/17   10/21/17      2    $ 10.00   $ 15.00    77.00 40.00  37.00   $    800.00   $ 1,110.00    $ 1,910.00    $ 1,910.00    $    3,820.00               $ 3,820.00     $         2,030.33   $ 1,789.67
 8   7     Hernández     Gustavo      HYATT         09/17/17   10/21/17      5    $ 11.00   $ 16.50    77.00 40.00  37.00   $ 2,200.00    $ 3,052.50    $ 5,252.50    $ 5,252.50    $ 10,505.00 $    5,000.00   $ 15,505.00    $         3,935.51   $ 11,569.49
 9   8     Morales       Jennis       HYATT         09/17/17   10/21/17      5    $ 11.00   $ 16.50    77.00 40.00  37.00   $ 2,200.00    $ 3,052.50    $ 5,252.50    $ 5,252.50    $ 10,505.00                 $ 10,505.00    $         2,890.95   $ 7,614.05
10   9     Moyedo        Jose         HYATT         09/17/17   10/21/17      5    $ 11.00   $ 16.50    77.00 40.00  37.00   $ 2,200.00    $ 3,052.50    $ 5,252.50    $ 5,252.50    $ 10,505.00                 $ 10,505.00    $         2,890.95   $ 7,614.05
11  10     Navas         Jerico       HYATT         09/17/17   10/21/17      5    $ 11.00   $ 16.50    77.00 40.00  37.00   $ 2,200.00    $ 3,052.50    $ 5,252.50    $ 5,252.50    $ 10,505.00                 $ 10,505.00    $         3,297.64   $ 7,207.36
12  11     Omar          Valeria      HYATT         09/17/17   10/21/17      5    $ 11.00   $ 16.50    77.00 40.00  37.00   $ 2,200.00    $ 3,052.50    $ 5,252.50    $ 5,252.50    $ 10,505.00                 $ 10,505.00    $         2,206.50   $ 8,298.50
13  12     Omar          Samira       HYATT         09/17/17   10/21/17      5    $ 11.00   $ 16.50    77.00 40.00  37.00   $ 2,200.00    $ 3,052.50    $ 5,252.50    $ 5,252.50    $ 10,505.00                 $ 10,505.00    $         2,874.75   $ 7,630.25
14  13     Quintero Jr   Reinaldo     HILTON        10/08/17   10/21/17      2    $ 10.00   $ 15.00    77.00 40.00  37.00   $    800.00   $ 1,110.00    $ 1,910.00    $ 1,910.00    $    3,820.00               $ 3,820.00     $         2,030.33   $ 1,789.67
15  14     Romero        David        HYATT         09/17/17   10/21/17      5    $ 11.00   $ 16.50    77.00 40.00  37.00   $ 2,200.00    $ 3,052.50    $ 5,252.50    $ 5,252.50    $ 10,505.00                 $ 10,505.00    $         2,890.95   $ 7,614.05
16  15     Servodio      Moises       HYATT         09/17/17   10/21/17      5    $ 11.00   $ 16.50    77.00 40.00  37.00   $ 2,200.00    $ 3,052.50    $ 5,252.50    $ 5,252.50    $ 10,505.00                 $ 10,505.00    $         3,206.51   $ 7,298.49
17  16     Villasana     Erick        HYATT         09/17/17   10/21/17      5    $ 11.00   $ 16.50    77.00 40.00  37.00   $ 2,200.00    $ 3,052.50    $ 5,252.50    $ 5,252.50    $ 10,505.00                 $ 10,505.00    $         2,522.40   $ 7,982.60
18
19                                                                                                                          $ 28,200.00   $ 39,127.50   $ 67,327.50   $ 67,327.50   $ 134,655.00   $   5,000.00 $ 139,655.00   $        43,096.90   $ 96,558.10
20
                                                                                                                              BACKPAY    BACKPAY    BACKPAY                             TOTAL
                                                     START                                         TOTAL                     AMOUNT      AMOUNT       TOTAL                         BACKPAY AND RETALIATION                    SETTLEMENT
                                                    DATE OF    END DATE    # OF    BASE   1.5 BASE HOURS HOURS HOURS        OWED FOR OWED FOR       AMOUNT            LIQUIDATED     LIQUIDATED     DAMAGES       TOTAL       DISTRIBUTION      NET TOTAL
21         LAST NAME FIRST NAME   LOCATION           CLAIM     OF CLAIM   WEEKS    RATE     RATE OF WORK <=40    >40        HOUR <=40 HOUR >40        OWED             DAMAGES        DAMAGES       AMOUNT       DAMAGES    AMOUNT JULY 2020    DAMAGES
22   17    Quintero Sr Reinaldo COORDINATOR         09/17/17   10/07/17      3    $ 24.00 $ 36.00   126.00 40.00  86.00     $ 2,880.00 $ 9,288.00 $ 12,168.00         $ 12,168.00   $ 24,336.00 $      5,000.00 $ 29,336.00 $         3,012.14 $ 26,323.86
23                                                  10/08/14   10/14/17      1    $ 24.00 $ 36.00    84.00 40.00  44.00     $    960.00 $ 1,584.00 $ 2,544.00         $ 2,544.00    $    5,088.00 $         ‐   $ 5,088.00                     $ 5,088.00
24                                                                                                                          $ 3,840.00 $ 10,872.00 $ 14,712.00        $ 14,712.00   $ 29,424.00 $      5,000.00 $ 34,424.00 $         3,012.14 $ 31,411.86
25
26                                                                                                                                                                                                                             NET TOTAL DAMAGES $ 127,969.96
